—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), dated November 20, 1998, as granted the cross motion of the defendants Marco Feldi, Martin Feldi, and Marianne Feldi for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
After the respondents made a prima facie showing that they were entitled to summary judgment as a matter of law (see, Bittrolff v Ho’s Dev. Corp., 77 NY2d 896; Fisher v Braun, 227 AD2d 586; Mullen v Zoebe, Inc., 205 AD2d 597, affd 86 NY2d 135), the plaintiff failed to demonstrate the existence of a triable issue of fact.
The plaintiff’s remaining contentions are either not properly before this Court or without merit. Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.